Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard upon a typewritten record, without printing the same, and upon mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten record and one copy of the mimeographed appellant’s points on the Attorney-General of the State of New York and files 6 typewritten copies of the record on appeal and 19 mimeographed copies of appellant’s points with this court on or before September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.